LOWELL, District Judge.
The question here raised was decided by the Circuit Court of Appeals for the Second Circuit in Tower v. Eagle Pencil Co., 94 Fed. 361, 36 C. C. A. 294. Upon consideration we find no reason to differ from that court in its conclusion that a pen precisely like the defendant’s, here in evidence, did not infringe the patent in suit. Concerning the validity of that patent we express no opinion.
The decree of the Circuit Court is affirmed, and the appellee recovers his costs of appeal.